Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/25/19 was filed after the mailing date of the application on 3/29/19.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-3, 5-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Varda (US Patent 8,826,390) in view of Saylor (US Patent 9,450,958).

As per claims 1, 7 and 10:  (Currently Amended) Varda discloses a method for controlling at least one action comprising the following acts implemented by a control device (See abstract);
receiving, from a server, an authorization request in relation to at least one action for which a first user has execution rights and for which a command has been formulated by a terminal of a second user, said request containing data in relation to said at least one action (Col 2 lines 1-6; an indication of a request from a first entity to share access and delegation rights to a second object with a first object, the second object having a corresponding access control list (ACL) including a listing of one or more authorized entities having access to the second object including the first entity); and 
a delegation token certifying delegation of said at least one action by the first user to the second user (Col 1, lines 50-52; a token representing access and delegation rights of the first object with respect to the second object and providing the token to the first object);
analyzing said request on the basis of the token so as to determine a first result; determining, on the basis of said first result, whether consent of the first user should be requested (Col 2 lines 34-37; determining the level of access of the first object, the determining including looking up the token ID within the ACL, wherein the token ID is listed as one of the one or more authorized entities);
Col 4, lines 5-8; sending a request in response to the determination to update the access control list to remove the token from the access control list); and
Varda does not specifically disclose sending, to said server, a response to said authorization request signaling denial or consent for said at least one action, said response to the authorization request being obtained on the basis of a response to the consent request if a response to the consent request containing consent or denial is obtained by said device within a predetermined period or said response to the authorization request being said first result if not.
Saylor discloses the server 906 determines if the request sent by the first user is valid. In some implementations, determining that the request sent by the first user is valid may involve evaluating conditions associated with the delegation of the permission, where the conditions may be provided by the credential granting authority associated with the permission (Col 25, lines 58-62).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Varda and Saylor in it’s entirety, to modify the technique of Varda for share access and delegation rights to a second object with a first object by adopting Saylor's teaching for determining that the request sent by the first user is valid may involve evaluating conditions associated with the delegation of the permission. The motivation would have been to improve controlling at least one action.
As per claims 2 and 8:  (Currently Amended) The method as claimed in claim 1, wherein the analyzing includes a verification step for determining whether a predefined set of at least one usage rule for said delegation token is complied with, and wherein the step of sending a consent request is performed if said set of rules is not complied with (See Varda; Col 4, lines 5-8; sending a request in response to the determination to update the access control list to remove the token from the access control list); (See Saylor; Col 2, lines 29-33; user credentials may be configured such that permissions associated with the user credentials may have one or more conditions associated with the permission, such as, for example, one or more geographic or temporal conditions).
As per claim 3:  (Currently Amended) The method as claimed in claim 1, wherein the authorization request and the response to the authorization request are transmitted via a first communication network and wherein the consent request is transmitted via a second communication network (Col 19, lines 25-30; a communication network. Examples of communication networks include a local area network ("LAN") and a wide area network ("WAN"), an inter-network (e.g., the Internet), and peer-to-peer networks (e.g., ad hoc peer-to-peer networks).
As per claim 5:  (Currently Amended) The method as claimed in claim 1, wherein said consent request is transmitted in the form of an SMS ("short message service”) message (See Saylor, Col 25, lines 28-30; The messages described may be transmitted via any suitable protocol, for example, using hypertext transfer protocol (HTTP) or SMS).
As per claim 6:  (Currently Amended) The method as claimed in claim 1, wherein at least one rule of said set is a rule associated with a usage context (See Saylor; Col 2, lines 29-33; user credentials may be configured such that permissions associated with the user credentials may have one or more conditions associated with the permission, such as, for example, one or more geographic or temporal conditions).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Varda (US Patent 8,826,390) in view of Saylor (US Patent 9,450,958) and in view of Bertin (US Patent Pub. 20140379932).


As per claim 4:  (Currently Amended) The method as claimed in claim 1, receiving, from a server, an authorization request in relation to at least one action for which a first user has execution rights and for which a command has been formulated by a terminal of a second user, said request containing data in relation to said at least one action (Col 2 lines 1-6; an indication of a request from a first entity to share access and delegation rights to a second object with a first object, the second object having a corresponding access control list (ACL) including a listing of one or more authorized entities having access to the second object including the first entity).
The combination of Varda and Saylor do not specifically disclose wherein said authorization request includes a reachability identifier (NTU) of the first user used to transmit said consent request (See Bertin, Paragraph 102; The user identifier IA is a reachability identifier for the user A, for example a telephone number of a terminal of the user A, e.g. of the terminal TA, or a messaging address of the user A. The user identifier IA is specific to the user A).
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, having the teachings of Varda, Saylor and Bertin in it’s entirety, to modify the technique of Varda for share access and delegation rights to a second object with a first object by adopting Bertin's teaching for reachability identifier for the user. The motivation would have been to improve controlling at least one action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY D BROWN whose telephone number is (571)270-1472.  The examiner can normally be reached on 730-330pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Pwu can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANTHONY D BROWN/Primary Examiner, Art Unit 2433